Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed January 10, 2022 in reply to the First Office Action on the Merits mailed September 15, 2021. Claims 1, 2, 4, 5, and 9 have been amended; and claims 10-13 have been newly added. Claims 3 and 6-8 have been withdrawn. Claims 1, 2, 4, 5, and 9-13 are under examination. 
Specification
The disclosure is objected to because of the following:
1. Applicant has now amended the specification to include a cross-reference to the foreign priority document, which is improper, and, to make matters even worse, Applicant has attempted to incorporate the contents of the foreign priority document into the present specification, which is also improper. Applicant is advised to delete the newly added cross- reference section of the specification.  
Appropriate correction is required.
Claim Objections
Claims 1 and 9 are objected to because of the following:
1. In claim 1, as amended, there should be a semicolon between “vehicle” and “wherein”. Also, the phrase “at cellular level” appears to be a typographical error of English grammatical form for the intended phrase “at the cellular level”. 
2. In claim 9, there is an extraneous dash between “anti” and “microbial” that is not consistent with the rest of the claims. Also in claim 9, it would appear that Applicant 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 stipulates in a wherein clause that “the antimicrobial composition comprises less than 1% antimicrobial alcohols by weight of the composition”. However, the claim requires 0.01-5% by weight of thymol, terpineol, or both, which are in fact antimicrobial alcohols. Although it is recognized that the original specification, at paragraph [0041], introduces antimicrobial alcohols with the statement “it is preferred that antimicrobial alcohols (low molecule weight alcohols having one to 7 carbon atoms) are substantially absent”, the specification never formally and clearly defines “antimicrobial alcohols” as strictly limited to “low molecule weight alcohols having one to 7 carbon atoms”, and the reference to “low molecule weight alcohols having one to 7 carbon atoms” in parentheses is effectively nothing more than an example. Therefore, 
Claim 1 stipulates in a wherein clause that the essential oil active and the antimicrobial lipid “at cellular level” are “at a weight ratio from 1:1 to 3000:1”, which renders the claim indefinite for the following reasons:
1. First, one of ordinary skill in the art cannot definitively ascertain whether the claim is strictly limited to an “essential oil:antimicrobial lipid” ratio of 1:1 to 3000:1, or rather more broadly to an “essential oil:antimicrobial lipid” or an “antimicrobial lipid:essential oil” ratio of 1:1 to 3000:1, such that in the latter case the “essential oil:antimicrobial lipid” weight ratio is effectively 3000:1 to 1:3000. 
2. Claim 1 is directed to a composition comprising the requisite essential oil(s), the requisite antimicrobial lipid, and the cosmetically acceptable vehicle. Hence, one of ordinary skill in the art would not understand the expression “at cellular level”. The composition contains no cells at all, and there is insufficient antecedent basis for the limitation of “cells” or a “cellular level” in the claim. Further, even presuming that Applicant is actually trying to claim some sort of weight ratio obtained in a method of use by applying the claimed composition to skin, the skin itself naturally contains antimicrobial lipids including phytosphingosine (i.e. the elected species of antimicrobial lipid) and this recited ratio would thus be meaningless to definitively delineate the metes 
3. Claim 1 requires the essential oil to be present at 0.01-5 wt%, and the antimicrobial lipid to be present also at 0.01-5 wt%. Even with e.g. the absolute maximum essential oil, i.e. 5 wt%, and the absolute minimum antimicrobial lipid, i.e. 0.01 wt%, the essential oil:antimicrobial lipid weight ratio is thus 500:1 max. Hence, the claimed ratio of 1:1 to 3000:1 makes no sense and is not consistent with the requisite respective amounts of the essential oil and the antimicrobial active. 
Claim 11 depends from claim 11. 
Claim 12 depends from claim 11, which depends from claim 11.
Claim 13 contains at least one broad limitation together with at least one narrow limitation that falls within the broad limitation in the alternative. For example, body wash together with hand wash or face wash. Since shampoo is essentially a “hair wash” and “scalp wash”, and the hair and scalp fall under “body”, a shampoo would also be a species of “body wash”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation in the alternative in the same claim is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claims 2, 4, 5, and 10-13 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
I. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Patent Application Pub. No. 2005/0271595).
I. Applicant Claims
Applicant’s elected subject matter is directed to an antimicrobial wash composition comprising 0.01-5 wt% thymol, 0.01-5 wt% phytosphingosine, and a cosmetically acceptable vehicle. 
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Brown discloses an antimicrobial wash composition comprising preferably 0.1-5 wt% antimicrobial agents; wherein the antimicrobial agents can be e.g. thymol and phytosphingosine; and a vehicle that can include a surfactant (e.g. cocamidopropyl betaine, PEG-8 distearate, etc.) (abstract; paragraphs 0029, 0043, 0044, 0048-0050).
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Brown does not explicitly anticipate the instantly claimed subject matter with one specific example or preferred embodiment. However, the Brown disclosure is sufficient to render the instantly claimed subject matter prima facie obvious within the meaning of 35 USC 103. 
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the express teachings of Brown, outlined supra, to devise Applicant’s presently claimed antimicrobial wash composition.

In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 1, 2, 4, 5, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabortty et al. (U.S. Patent Application Pub. No. 2011/0223114), in view of Fischer et al. (Antimicrobial Agents and Chemotherapy. 2012; 56(3): 1157-1161).
II. Applicant Claims

II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Chakrabortty et al. disclose an antimicrobial wash composition for e.g. the face comprising 0.01-5 wt% thymol, and a cosmetically acceptable vehicle comprising water and a surfactant (abstract; paragraphs 0013, 0014, 0018, 0019, 0025, 0028, 0029, 0038, 0041, 0042-0047).
Fischer et al. disclose that phytosphingosine is a lipid commonly found on the skin with potent and rapid antimicrobial activity, with a minimal bactericidal concentration of 3.3-62.5 µg/ml (i.e. equivalent to a concentration of 0.03-0.62%), further exhibits anti-inflammatory activity on skin and low toxicity, and is effective for treating acne (see e.g. abstract; page 1161). 
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Chakrabortty et al. do not explicitly disclose that the composition contains 0.01-5 wt% phytosphingosine. This deficiency is cured by the teachings of Fischer et al.  
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Chakrabortty et al. and Fischer et al., outlined supra, to devise Applicant’s presently claimed antimicrobial wash composition.
et al. disclose an antimicrobial wash composition for e.g. the face comprising 0.01-5 wt% thymol, and a cosmetically acceptable vehicle comprising water and a surfactant, which provides relatively quick antimicrobial action. Since Fischer et al. disclose that phytosphingosine is a lipid commonly found on the skin with potent and rapid antimicrobial activity, with a minimal bactericidal concentration of 3.3-62.5 µg/ml (i.e. equivalent to a concentration of 0.03-0.62%), further exhibits anti-inflammatory activity on skin and low toxicity, and is effective for treating acne; one of ordinary skill in the art would thus be motivated to incorporate about e.g. 0.03-0.62 wt% phytosphingosine in the Chakrabortty et al. antimicrobial wash composition for the face, with the reasonable expectation that the resulting composition will exhibit effective and rapid antimicrobial activity, anti-inflammatory activity, and will treat acne with minimal to no toxicity.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed January 10, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “Brown teaches…that the quantity of alcohol contained within the composition may vary from 30 to 95% by weight” and thus “pending claim 1 is out of scope of the Brown disclosure”.
The Examiner would like to point out that claim 1, as now amended, is no longer rejected over the Brown reference. It is noted, however, that independent claim 9 places no limits on the amount of antimicrobial alcohol (i.e. having 1-7 carbons), and thus the rejection of claim 9 over Brown has been maintained.
ii) Applicant contends that “Fischer fails to teach that essential oil active and antimicrobial lipid is to be limited to a weight ratio from 1:1 to 3000:1”. 
The Examiner, however, would like to point out the following:
1. Applicant’s composition as claimed in claim 1 would not appear to possibly have this recited weight ratio either. Claim 1 requires the essential oil to be present at 0.01-5 wt%, and the antimicrobial lipid to be present also at 0.01-5 wt%. Hence, even with the absolute maximum amount of essential oil, i.e. 5 wt%, and the absolute minimum amount of antimicrobial lipid, i.e. 0.01 wt%, the essential oil:antimicrobial lipid weight ratio is thus 500:1 max. Hence, the claimed ratio of 1:1 to 3000:1 makes no sense and is not consistent with the respective amounts of the essential oil and the antimicrobial active required by the claim. 
2. Fischer has not been cited for individually anticipating the instantly claimed subject matter under 35 USC 102. Rather, the prior art rejection is under 35 USC 103, based on the combination of the Chakrabortty and Fischer references, and what these references expressly disclose and reasonably suggest to one of ordinary skill in the art, who is one of ordinary creativity, and not an automaton. Fischer alone need not disclose 
3. Chakrabortty discloses 0.01-5 wt% thymol, and Fischer discloses 0.03-0.62 wt% phytosphingosine. For reasons discussed in the prior art rejection, supra, one of ordinary skill in the art, in view of the cited prior art, would thus arrive at an antimicrobial wash composition comprising 0.01-5 wt% thymol and 0.03-0.62 wt% phytosphingosine. For a composition with the maximum thymol, i.e. 5 wt%, and the maximum phytosphingosine, i.e. 0.62 wt%, the weight ratio is thus about 8:1; and with the maximum thymol, i.e. 5 wt%, and the minimum phytosphingosine, i.e. 0.03 wt%, the weight ratio is 167:1. Clearly, Applicant’s claimed composition is not patentably distinct from the cited prior art.
iii) Applicant contends that their antimicrobial composition exhibits “a synergistic antimicrobial effect”, that the FIC was “less than 0.9 across various combinations of the disclosed essential oil actives with disclosed antimicrobial lipids” thus showing the “synergistic effect”, and in particular, the FIC for “a combination of thymol and phytosphingosine” is a “value of 0.5”, whereas in contrast “synergy is not disclosed or suggested in either of Chakrabortty or Fischer”. 
The Examiner, however, would like to point out the following:
1. For starters, it’s not clear why this argument is even relevant. Applicant has not made a convincing case, or even attempted to argue, that this alleged synergy is somehow unexpected. One of ordinary skill in the art, in following the teachings and suggestions of the cited prior art, would have arrived at the presently claimed 
2. There is no synergy. For synergy to be present, the FIC should be less than 0.5 (i.e. < 0.5). An FIC value from 0.5-4 is indicative of an additive effect (see Emery Pharma [online], citing Lorian 5th edition, chapter 9 (2005) pp. 365-441. Lippincott Williams and Wilkins. Philadelphia, Pal; downloaded from <URL https://emerypharma.com/biology/antimicrobial-synergy-study-checkerboard-assay/ >). 
3. One of ordinary skill in the art, in following the teachings and suggestions of the cited prior art, would have arrived at the presently claimed composition, and further would have expected the composition to exhibit synergy. Chakrabortty expressly discloses that their composition exhibits antimicrobial synergy.
For the foregoing reasons, the 35 USC 103 rejections are hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.